Citation Nr: 0206944	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  98-20 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for a service-
connected lumbar spine disability, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1943 to 
March 1946.

This case comes before the Board on appeal from a March 1998 
rating decision by the Cleveland, Ohio, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied the 
veteran's claim of entitlement to a disability rating in 
excess of 20 percent for a service-connected lumbar spine 
disability.

The Board observes that, although the veteran was scheduled 
to appear before a RO hearing officer for a personal hearing 
on July 12, 2001, the hearing was canceled by the veteran.


FINDING OF FACT

The veteran's lumbar spine disability is productive of severe 
limitation of motion. 


CONCLUSION OF LAW

The schedular criteria for a 40 percent disability rating for 
service-connected lumbar spine disability have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5292 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the severity of his service-
connected lumbar spine disability is greater than the 
assigned disability ratings reflects.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which allows for ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In addition, the evaluation 
of the same disability under various diagnoses, and the 
evaluation of the same manifestations under different 
diagnoses, are to be avoided.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, 
however, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 requires 
consideration of functional losses due to pain and weakness, 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

In accordance with a February 1947 rating decision, the 
veteran was initially granted service connection for the 
residuals of a sacro-iliac strain and assigned a 20 percent 
disability rating therefor, effective from March 8, 1946.  
Pursuant to a February 1956 rating decision, the veteran's 
service-connected disability was re-characterized as 
postoperative residuals of a lumbar herniated disc; the 20 
percent disability rating remained in effect.

Turning to the relevant medical evidence, a March 1998 VA 
spine examination report recites the veteran's history and 
current complaints of bothersome low back pain.  Objectively, 
range of motion measurements of the lumbar spine were as 
follows:  forward flexion to 40 degrees; backward extension 
to 10 degrees; right and left lateral flexion to 10 degrees.  
Examination of the back revealed no deformity or spasm.  
Neurological and sensory examinations were normal.  The 
diagnosis was chronic lumbosacral strain with advanced 
degenerative disc disease.  A radiological examination showed 
mild arthritic change at the sacro-iliac joints. 

An October 1999 VA consultation report explains that the 
veteran complained of a dull aching pain in the back that is 
aggravated by prolonged sitting.  Examination of the back 
revealed no paraspinal tenderness on the lumbar spine.  Range 
of motion of the lumbar spine was as follows:  forward 
flexion to 70 degrees; backward extension to 10 degrees; and 
right and left lateral flexion to 10 degrees.  The diagnosis 
was chronic low back pain, status post laminectomy.

A November 1999 VA treatment record notes that the veteran 
was seen for an exacerbation of his back pain.  Range of 
motion of the lumbar spine was as follows:  forward flexion 
to 30 degrees; backward extension to 0 degrees; and right and 
left lateral flexion to 10 degrees.  There was mild 
tenderness along the L5 vertebra and sacro-iliac joint, a 
positive right straight leg raise, and delayed reflexes.  The 
assessment was low back pain.  A radiology report reveals the 
following:  a sclerotic L1 vertebral body with a mild 
compression fracture, and multi-level degenerative disc 
disease from L2-3 through L5-S1. 

A January 2000 VA treatment record indicates that the veteran 
had no specific complaints.  Examination revealed the 
following range of motion measurements: forward flexion to 65 
degrees; backward extension to 10 degrees; and right and left 
lateral flexion to 10 degrees.  The assessment was L1 spinal 
compression fixation and degenerative joint disease.

A February 2000 VA treatment record notes that there was mild 
spinal tenderness and decreased range of motion.  The 
assessment was multiple spinal compression fixation and 
degenerative joint disease.  A contemporaneous VA bone scan 
found multilevel lumbar compression fractures, and opined 
that metastatic bone disease was very unlikely.

The medical evidence also reveals that the veteran was seen 
at VA medical facilities several times from October 1999 to 
February 2000 for physical therapy related to his lumbar 
spine disability.

The veteran's service-connected lumbar spine disability was 
initially rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5294, 5295, which sets forth the criteria for rating sacro-
iliac injury and lumbosacral strain.  The maximum (40 
percent) rating is for application when the symptoms are 
severe, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending, loss of lateral motion with osteo-arthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
rating is for application when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  Diagnostic Code 5295.  

The veteran's lumbar spine disability has also been 
considered under 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
which provides criteria for rating intervertebral disc 
syndrome.  A 60 percent rating is the maximum rating 
permitted for intervertebral disc syndrome, and is warranted 
when symptoms are pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  Severe intervertebral disc 
syndrome, recurring attacks with intermittent relief, 
warrants a 40 percent evaluation.  Moderate intervertebral 
disc syndrome, characterized by recurring attacks, warrants a 
20 percent disability rating.  Diagnostic Code 5293.  (The 
Board emphasizes that, because Diagnostic Codes 5292, 5293, 
and 5295 each contemplate loss of range of motion, the 
veteran may not be afforded separate ratings through 
application of the Diagnostic Codes.  See VAOPGCPREC 36-97.) 

As the medical evidence shows that the veteran suffers from 
minimal, if any, of the neurological symptoms associated with 
intervertebral disc syndrome, the Board finds that a 
disability rating in excess of 20 percent under Diagnostic 
Code 5293 is not warranted.  This is especially so given the 
absence of findings of radiation of pain or other symptoms 
compatible with disc disease.

However, the Board has also considered the schedular criteria 
of 38 C.F.R. § 4.71a, Diagnostic Code 5292, which provides 
criteria for rating the veteran's disability on the basis of 
limitation of motion.  Under this regulation, a 40 percent 
rating (maximum) is appropriate for severe limitation of 
motion, while a 20 percent rating is for application when 
there is moderate limitation of motion.  When the evidence of 
record is viewed in a light most favorable to the veteran, 
the Board finds that the assignment of a 40 percent 
disability rating is warranted.  Specifically, the Board 
notes that in March 1998 and November 1999 the veteran's 
range of motion measurements (between 30 and 40 degrees of 
forward flexion) were consistent with severe limitation of 
motion of the lumbar spine.  Although range of motion of the 
lumbar spine is shown to be somewhat better at other times 
between and after these dates, it has consistently remained a 
problem, especially given that the veteran has had 
difficulties with pain such that his functional loss may be 
said to equate to greater limitation of motion than the 20 
percent rating contemplates.  The Board also notes that this 
is tantamount to marked limitation of forward bending as 
contemplated by the criteria for a 40 percent rating under 
Diagnostic Code 5295.  All in all, the Board concludes that 
findings of limited motion and pain causes the evidence for 
and against the claim to be in relative equipoise.

As there is an approximate balance of positive and negative 
evidence, the Board concludes the veteran should be afforded 
the benefit of the doubt and awarded a 40 percent disability 
rating for his service-connected lumbar spine disability.  
Nevertheless, as noted above, separate ratings under the 
aforementioned Diagnostic Codes may not be assigned.  

The Board observes that a disability rating in excess of 40 
percent for a lumbar spine disability is available under 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 and 5289.  
However, as the veteran does not experience complete bony 
fixation of the entire spine, or ankylosis, and because 
service connection has not been granted for bone problems 
such as fractures and any consequent deformity, these 
criteria do not provide a basis for a higher rating.  

In arriving at its decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  VA has since issued 
regulations consistent with this law.  See 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Among 
other things, this law and its implementing regulations 
include a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits 
and to make reasonable efforts to obtain such evidence.  

The appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit sought on appeal.  The Board concludes that the 
discussions in the rating decision and statement of the case 
have informed the appellant and his representative of the 
information and evidence necessary to substantiate the claim, 
and have therefore satisfied the notification requirements.  
The Board finds that the record as it stands is adequate to 
allow for review of the claim made by the veteran currently 
before the Board, and that no further action is necessary to 
meet the requirements of the VCAA.  Consequently, further 
development to fulfill the duty to notify or duty to assist 
is not necessary.  It may therefore be said that, under the 
circumstances of this case, further action to address the 
VCAA would serve no useful purpose, at least as to the issue 
addressed above.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no additional benefit flowing 
to the appellant are to be avoided).



ORDER

A 40 percent disability rating for a service-connected lumbar 
spine disability is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

